DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.  
Claims 1, 6 – 17, 22, 23, and 26 remain pending in the application.  Claims 2 – 5, 18 – 21, 24, and 25 were previously withdrawn.
The Applicant’s amendment has overcome each and every specification objection and they have been withdrawn. 


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Please see below for the current rejections of the claims for further detail.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, 8, 9, 10, 11, 12, 13, 14, 16, 17, 22, 23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braswell (U.S. Patent No. 7,032,402, listed on Applicant’s IDS filed 07/17/2018).
Regarding Claim 1, Braswell shows (Figures 1, 2, 3, 4, and 7):
A heating, ventilation, and air conditioning system (system illustrated in Figure 2), comprising:
an HVAC unit (100) comprising a housing (102);
a heat exchanger (condenser associated with condenser fan 104) disposed within the housing (102);
a collapsible hood (200) coupled to a side (as illustrated in Figure 2, 200 is coupled to two sides of 102) of the housing (102), comprising:
a plurality of panels (two 220’s and 260, as illustrated in Figure 2) coupled to (as illustrated in Figures 2, 3, and 7, the 220s and 260 are coupled to 102 along the top of 220 and 260) the housing (102) of the HVAC unit (100), wherein the plurality of panels (two 220’s and 260, as illustrated in Figure 2) is configured to be translated (via rotation along the top edges of the panels) between a collapsed position (as illustrated in Figure 3, by removing rods 230, 220 and 260 collapse against 102; see Col. 5, lines 36-41) and an operating position (operating position illustrated in Figure 2), wherein the plurality of panels (two 220’s and 260, as illustrated in Figure 2) is substantially flush (as illustrated in Figure 3, when 220s collapse they are flush against 102, then 260 is in the collapsed position, it is substantially flush against the curved corner of 102) against the housing (102) 

Regarding Claim 6, Braswell shows (Figures 1, 2, 3, 4, and 7):
A panel (220) of the plurality of panels (two 220’s and 260, as illustrated in Figure 2) is coupled (as illustrated in Figure 7) to the housing (102) via a hinged connection (hinged connection illustrated in Figure 7), and the panel (220) is configured to rotate (222 rotates downward toward 102 via the hinge 204) toward the housing (102) when transitioning (rotating) from the operating position (operating position illustrated in Figure 2) to the collapsed position (as illustrated in Figure 3, by removing rods 230, 220 and 260 collapse against 102; see Col. 5, lines 36-41).

Regarding Claim 7, Braswell shows (Figures 1, 2, 3, 4, and 7):
The hinged connection (hinged connection illustrated in Figure 7) comprises a bracket (204) fixedly coupled (via 242) to a frame portion (110) of the housing (102) and rotatably coupled (220 rotated within 204) to the panel (220) of the plurality of panels (two 220’s and 260, as illustrated in Figure 2) is coupled (as illustrated in Figure 7).

Regarding Claim 8, Braswell shows (Figures 1, 2, 3, 4, and 7):
A panel (220) of the plurality of panels (two 220’s and 260, as illustrated in Figure 2) is configured to be disposed in a groove (the groove within 204) within a bracket assembly (204 and 242) in the collapsed position (as illustrated in Figure 3, by removing rods 230, 220 and 260 collapse against 102; see Col. 5, lines 36-41), wherein the bracket assembly (204 and 242) is coupled to (as illustrated in Figure 7) the housing (102). 

Regarding Claim 9, Braswell shows (Figures 1, 2, 3, 4, and 7):
The panel (220) of the plurality of panels (two 220’s and 260, as illustrated in Figure 2) is disposed adjacent (as illustrated in Figure 3, 220 is adjacent 108 when 220 is disposed in 204) to a filter (108) of the HVAC unit (100) disposed in the groove (the groove within 204) of the bracket assembly (204 and 242) when the plurality of panels (two 220’s and 260, as illustrated in Figure 2) is in the collapsed position (as illustrated in Figure 3, by removing rods 230, 220 and 260 collapse against 102; see Col. 5, lines 36-41).

Regarding Claim 10, Braswell shows (Figures 1, 2, 3, 4, and 7):
The panel (220) of the plurality of panels (two 220’s and 260, as illustrated in Figure 2) is configured to be slidably inserted (as illustrated in Figure 7, 220 is configured such that 222 could be slid into 204) into the groove (the groove within 204) of the bracket assembly (204 

Regarding Claim 11, Braswell shows (Figures 1, 2, 3, 4, and 7):
A panel (220) of the plurality of panels (two 220’s and 260, as illustrated in Figure 2) is configured to be coupled (via 204 and 230) to the housing (102) in the operating position (operating position illustrated in Figure 2) via a plurality of first fasteners (230) and a plurality of second fasteners (204). 

Regarding Claim 12, Braswell shows (Figures 1, 2, 3, 4, and 7):
The panel (220) of the plurality of panels (two 220’s and 260, as illustrated in Figure 2) is configured to transition (via rotation) from the operating position (operating position illustrated in Figure 2) to the collapsed position (as illustrated in Figure 3, by removing rods 230, 220 and 260 collapse against 102; see Col. 5, lines 36-41) via removal of (as illustrated in Figure 3) the plurality of first fasteners (230) and via loosening (if 204 were too tight, 220 would not be able to rotate within the groove) of the plurality of second fasteners (204). 

Regarding Claim 13, Braswell shows (Figures 1, 2, 3, 4, and 7):
The panel (220) of the plurality of panels (two 220’s and 260, as illustrated in Figure 2) is configured to rotate about (as illustrated in Figures 2 and 3) the plurality of second fasteners (204) with respect to the housing (102) to transition (via rotation) from the operating position (operating position illustrated in Figure 2) to the collapsed position (as 

Regarding Claim 14, Braswell shows (Figures 1, 2, 3, 4, and 7):
The panel (220) of the plurality of panels (two 220’s and 260, as illustrated in Figure 2) is configured to be secured (as illustrated in Figure 3, as 220 lays flat against 102 in the collapsed position, 220 is configured/able to be secured to 102 via a hook or magnet, etc.) to the housing (102) in the collapsed position (as illustrated in Figure 3, by removing rods 230, 220 and 260 collapse against 102; see Col. 5, lines 36-41) via securement (hook, magnet, etc. that would maintain 220 in the collapsed position against 102). 

Regarding Claim 16, Braswell shows (Figures 1, 2, 3, 4, and 7):
The plurality of panels (two 220’s and 260, as illustrated in Figure 2) is configured to at least partially cover (as illustrated in Figures 2 and 3) a filter (108) of the HVAC unit (100) to block contaminants (220/260 and 108 prevent contaminants such as leaves from entering 100) from entering the housing (102) of the HVAC unit (100) when in the operating position (operating position illustrated in Figure 2).  

Regarding Claim 17, Braswell shows (Figures 1, 2, 3, 4, and 7):
A first panel (the left 220, as illustrated in Figure 2) of the plurality of panels (two 220’s and 260, as illustrated in Figure 2) and a second panel (the right 220, as illustrated in Figure 2) of the plurality of panels (two 220’s and 260, as illustrated in Figure 2) are configured to extend substantially crosswise (as illustrated in Figure 2, 220 extends substantially crosswise from the sidewalls of 102) from the side (as illustrated in Figure 2, 200 is coupled 

Regarding Claim 22, Braswell shows (Figures 1, 2, 3, 4, and 7):
A heating, ventilation, and air conditioning system (system illustrated in Figure 2), comprising:
an HVAC unit (100) comprising a housing (102);
a heat exchanger (condenser associated with condenser fan 104) disposed within the housing (102);
a collapsible hood (200) coupled to a side (as illustrated in Figure 2, 200 is coupled to two sides of 102) of the housing (102), comprising:
a plurality of side panels (226) configured to couple to (via 204, as illustrated in Figure 7) the side (as illustrated in Figure 2, 200 is coupled to two sides of 102) of the housing (102) in an operating position (operating position illustrated in Figure 2); and
a plurality of primary panels (two 220’s and 260, as illustrated in Figure 2) coupled to (as illustrated in Figures 2, 3, and 7, the 220s and 260 are coupled to 102 along the top of 220 and 260 and to 228) the housing (102) and to the plurality of side panels (228) in the operating position (operating position illustrated in Figure 2), wherein the plurality of side panels (228) and the plurality of primary panels (two 220’s and 260, as illustrated in Figure 

Regarding Claim 23, Braswell shows (Figures 1, 2, 3, 4, and 7):
A pair of side panels (as illustrated in Figure 7, each 220 has two pairs of 228) of the plurality of side panels (228) is configured to couple to (as illustrated in Figure 7) a primary panel (each 220, as illustrated in Figure 7) of the plurality of primary panels (two 220’s and 260, as illustrated in Figure 2) to form a protected air intake passage (the protected passage beneath each 220, as illustrated in Figure 2) of the plurality of protected air intake passages (two precipitation protected air intake passages are created, one on each side of 102 that 220 is coupled) in the operating position (operating position illustrated in Figure 2). 

Regarding Claim 26, Braswell shows (Figures 1, 2, 3, 4, and 7):
A side panel (228) of the plurality of side panels (228) is configured to be disposed in a groove (the groove within 204) of a bracket assembly (204 and 242) in the collapsed position (as illustrated in Figure 3, by removing rods 230, 220 and 260 collapse against 102; see Col. 5, lines 36-41), wherein the bracket assembly (204 and 242) disposed in an air intake opening (the intake opening covered by 108, as illustrated in Figure 1) of the side (as illustrated in Figure 2, 200 is coupled to two sides of 102) 0926of the housing (102). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Braswell (U.S. Patent No. 7,032,402, listed on Applicant’s IDS filed 07/17/2018), as recited in Claim 14 above, in view of Jenkins (U.S. Pre-Grant Publication No. 2014/0117681, listed by Examiner on PTO-896 mailed 04/13/2021).
Regarding Claim 15, Braswell shows the claimed invention except the securement comprises a substantially s-shaped structure. 
Jenkins teaches (Figure C):
It is known for a panel securement (1) to comprise a substantially s-shaped structure (as illustrated in Figure C, 1 is substantially s-shaped). 
It would have been obvious to one having ordinary skill in the art at the time of filing to secure Braswell’s panel in the collapsed position using Jenkin’s s-shaped securement structure to prevent the panel from being blown around in the wind and causing damage to either the panel itself or the HVAC unit.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.T./
Art Unit 3762
02/12/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762